Lawrence, Judge:
Certain drawing instruments and cases exported from West Germany comprise the subject, merchandise of the above-enumerated appeal for a reappraisement. •
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the Plaintiff [sic] and the Assistant Attorney General for the United States, that the merchandise, covered by the above appeal for reappraisement, and described below by catalog numbers, consists of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held to be separately dutiable; and that the cases and drawing instruments, in accordance with that decision, should be appraises [sic] separately instead of as an entirety; and that the market value or price at the time of exportation of *734the drawing instruments and cases covered by the above appeal for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
Value of drawing Value of Weight of Catalog No. Instruments cases case (lbs.)
1096_'_$2.27 . 71 .595
1097_ 2.52 .65 .550
1097 DC_ 2.97 .74 .550
1098 DC_!_ 3.09 1.14 . 485
1092_ 1.00 .33 .285
1096 LC_ 2.58 . 95 . 530
982_ 13.80 1.12 .340
1094_ 1.62 . 44 . 375
IT IS FURTHER STIPUDATED AND AGREED that on or about the date of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeal is dismissed.
Judgment will issue accordingly.